Citation Nr: 1540368	
Decision Date: 09/21/15    Archive Date: 10/02/15

DOCKET NO.  10-47 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an increased rating for a left ankle disability, currently rated as 10 percent disabling.

2.  Entitlement to an increased rating for neuropathy of the left lower extremity, currently rated as 20 percent disabling.

3.  Entitlement to an increased rating for chronic tendonitis of the right groin, currently rated as 10 percent disabling. 

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1980 to December 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran requested a Board hearing via live videoconference at the RO on her December 2010 substantive appeal (VA Form 9).  There is no indication from the record that this request has been withdrawn.  She is entitled to a hearing regarding the issues on appeal, but has not been scheduled for one.  38 C.F.R. §§ 20.700, 20.704 (2015).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board hearing at the RO via live videoconference.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

